


110 HR 2423 IH: Ballast Water Management Act of

U.S. House of Representatives
2007-05-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 2423
		IN THE HOUSE OF REPRESENTATIVES
		
			May 22, 2007
			Mr. LaTourette (for
			 himself, Mr. Baker,
			 Mr. Gilchrest,
			 Mr. Ehlers, and
			 Mrs. Miller of Michigan) introduced
			 the following bill; which was referred to the
			 Committee on Transportation and
			 Infrastructure
		
		A BILL
		To provide for the management and treatment of ballast
		  water to prevent the introduction of nonindigenous aquatic species into coastal
		  and inland waters of the United States, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Ballast Water Management Act of
			 2007.
		2.ReferencesWherever in this Act an amendment or repeal
			 is expressed in terms of an amendment to or a repeal of a section or other
			 provision, the reference shall be considered to be made to a section or other
			 provision of the Nonindigenous Aquatic Nuisance Prevention and Control Act of
			 1990 (16 U.S.C. 4701 et seq.).
		3.DefinitionsSection 1003 (16 U.S.C. 4702) is
			 amended—
			(1)in paragraph (7) by striking
			 Canandian and inserting Canadian;
			(2)by striking
			 and at the end of paragraph (16);
			(3)by striking the
			 period at the end of paragraph (17) and inserting a semicolon; and
			(4)by adding at the
			 end the following:
				
					(18)alternative
				ballast water management method means a mechanical, physical, chemical,
				biological, or other process, technology, procedure, or method of killing,
				removing, or rendering nonviable organisms in ballast water and associated
				sediments;
					(19)ship
				pathway means a potential mode by which aquatic nuisance species may be
				transported from one ecosystem to another by a vessel, including carriage in
				ballast water, carriage in sea chests, or hull fouling;
					(20)ballast
				water capacity means the total volumetric capacity of all tanks,
				spaces, and compartments on a vessel that are used for carrying, loading, or
				discharging ballast water, including any multi-use tank, space, or compartment
				designed to allow carriage of ballast water;
					(21)constructed
				means—
						(A)a stage of
				construction of a vessel at which—
							(i)the keel is
				laid;
							(ii)construction
				identifiable with the specific vessel begins; or
							(iii)assembly of the
				vessel has been completed comprising at least 50 metric tons or 1 percent of
				the estimated mass of all structural material, whichever is less; or
							(B)the initiation of a
				major conversion of the vessel;
						(22)major
				conversion means a conversion of a vessel that—
						(A)changes its
				ballast water carrying capacity by 15 percent or greater;
						(B)changes the vessel
				type;
						(C)in the
				determination of the Secretary, is projected to prolong the life of the vessel
				by 10 years or more; or
						(D)results in
				modifications to its ballast water system other than component
				replacement-in-kind; and
						(23)sediment
				means matter that has settled out of ballast water within a
				vessel.
					.
			4.Aquatic nuisance
			 species in waters of the United States
			(a)Ballast water
			 managementSection 1101 (16 U.S.C. 4711) is amended by striking
			 subsections (a) through (g) and inserting the following:
				
					(a)National
				regulations
						(1)In
				generalThe Secretary shall issue regulations to prevent the
				introduction and spread of nonindigenous species in waters of the United States
				by ballast water operations and other operations of vessels equipped with
				ballast water tanks.
						(2)ContentThe
				regulations issued under this subsection shall—
							(A)ensure to the
				maximum extent practicable that aquatic nuisance species are not discharged
				into waters of the United States from vessels;
							(B)apply to all
				vessels equipped with ballast water tanks that operate in waters of the United
				States;
							(C)protect the safety
				of—
								(i)each
				vessel; and
								(ii)the crew and
				passengers of each vessel;
								(D)direct a vessel
				that is equipped with ballast water tanks, including a vessel that is not
				carrying ballast water on board, that operates in waters of the United States
				after operating beyond the exclusive economic zone to—
								(i)carry out the
				exchange of ballast water of the vessel in waters beyond the exclusive economic
				zone;
								(ii)exchange the
				ballast water of the vessel in other waters where the exchange does not pose a
				threat of infestation or spread of nonindigenous species in waters of the
				United States, as recommended by the Task Force under section 1102(a)(1);
				or
								(iii)use
				environmentally sound alternative ballast water management methods, including
				modification of the vessel ballast water tanks and intake systems, if the
				Secretary determines that such alternative methods are at least as effective as
				ballast water exchange in preventing and controlling infestations of aquatic
				nuisance species;
								(E)direct vessels to
				carry out management practices that the Secretary determines to be necessary to
				reduce the probability of unintentional nonindigenous species transfer
				resulting from vessel operations other than ballast water discharge;
							(F)in order to enable
				the Secretary to determine compliance with the regulations, provide for the
				keeping of records that shall be submitted to the Secretary as prescribed by
				the regulations, and that shall be maintained on board each vessel and made
				available for inspection upon request of the Secretary and in a manner
				consistent with subsections (c) and (d), including—
								(i)with respect to
				each ballast water exchange referred to in subparagraph (D)(ii), reporting on
				the precise location and thoroughness of the exchange; and
								(ii)any other
				information that the Secretary considers necessary to assess the rate of
				effective compliance with the regulations;
								(G)provide for
				sampling procedures to monitor compliance with the regulations;
							(H)take into
				consideration—
								(i)vessel
				types;
								(ii)variations in the
				characteristics of points of origin and receiving water bodies;
								(iii)variations in
				the ecological conditions of waters and coastal areas of the United States;
				and
								(iv)different
				operating conditions;
								(I)be based on the
				best scientific information available;
							(J)not require a
				vessel to deviate from its intended voyage or cause undue delay to the
				operation of a vessel to which the regulations apply;
							(K)provide an
				exemption from ballast water exchange requirements to passenger vessels with
				operating ballast water systems that are equipped with treatment systems
				designed to kill aquatic organisms in ballast water, unless the Secretary
				determines that such treatment systems are less effective than ballast water
				exchange at reducing the risk of transfers of invasive species in the ballast
				water of passenger vessels;
							(L)not apply to crude
				oil tankers engaged in the coastwise trade; and
							(M)not apply to a vessel
				that carries all of its ballast water in permanently sealed tanks in such a
				manner that the ballast water is not subject to discharge.
							(3)Education and
				technical assistance programsThe Secretary shall carry out
				education and technical assistance programs and other measures to encourage
				compliance with the regulations issued under this subsection.
						(b)Ballast water
				management
						(1)National ballast
				water discharge standardsThe Secretary shall issue regulations
				to establish national ballast water discharge standards that limit the number
				of living organisms contained in ballast water discharged from vessels into
				waters of the United States.
						(2)Requirements
				under standardsThe standards established under paragraph (1)
				shall require that ballast water discharged from covered vessels—
							(A)contain fewer than
				0.1 living organisms greater than or equal to 50 microns in minimum dimension
				per cubic meter of discharged ballast water;
							(B)contain fewer than
				0.1 living organisms that are less than 50 microns in minimum dimension and
				more than 10 microns in minimum dimension per milliliter of discharged ballast
				water;
							(C)contain
				concentrations of—
								(i)fewer than 1
				colony-forming unit of toxicogenic Vibrio cholera (serotypes O1 and O139) per
				100 milliliters of discharged ballast water or fewer than 1 colony-forming unit
				of that microbe per gram of wet weight of zoological samples;
								(ii)fewer than 126
				colony-forming units of Escherichia coli per 100 milliliters of discharged
				ballast water; and
								(iii)fewer than 33
				colony-forming units of intestinal enterococci per 100 milliliters of
				discharged ballast water; and
								(D)contain
				concentrations of such additional indicator microbes as may be specified in
				regulations promulgated by the Secretary that are less than the amount
				specified in those regulations.
							(3)Applicability of
				standardsThe regulations issued under this subsection
				shall—
							(A)apply to all
				vessels equipped with ballast water tanks that enter the waters of the United
				States after operating beyond the exclusive economic zone; and
							(B)require that a
				vessel to which ballast water discharge standards established under this
				subsection apply comply with such standards, in lieu of requirements under
				subsection (a)—
								(i)in
				the case of a vessel constructed on or after January 1, 2009, with a ballast
				water capacity less than 5,000 cubic meters, upon completion of such
				construction;
								(ii)in the case of a
				vessel constructed on or after January 1, 2012, with a ballast water capacity
				equal to or greater than 5,000 cubic meters, by not later than upon completion
				of such construction;
								(iii)in the case of a vessel constructed before January 1, 2009, with a ballast
				water capacity of 1,500 cubic meters of more but not more than 5,000 cubic
				meters, by not later than the earlier of—
									(I)January 1, 2014;
				or
									(II)the end of the
				first drydocking of the vessel after January 1, 2009;
									(iv)in the case of a
				vessel constructed before January 1, 2009, with a ballast water capacity less
				than 1,500 cubic meters or equal to or greater than 5,000, cubic meters by not
				later than the earlier of—
									(I)January 1, 2016;
				or
									(II)the end of the
				first drydocking of the vessel after January 1, 2012; or
									(v)in
				the case of a vessel constructed on or after January 1, 2009, and before
				January 1, 2012, with a ballast water capacity greater than 5,000 cubic meters,
				by not later than January 1, 2016.
								(4)LimitationParagraph
				(3)(A) does not include a vessel that enters the waters of the United States
				while engaged in the coastwise trade.
						(5)Reception
				facility exception
							(A)In
				generalRegulations issued under paragraph (1) shall not apply to
				ballast water that is discharged from a vessel into a water-based or land-based
				facility for the reception and disposal or treatment of ballast water that
				meets standards prescribed by the Secretary.
							(B)Promulgation of
				standardsWithin 1 year after the date of the enactment of the
				Ballast Water Management Act of 2007, the Secretary shall promulgate standards
				for—
								(i)the reception of
				ballast water at land-based and water-based reception facilities; and
								(ii)the disposal or
				treatment of such ballast water in a way that does not impair or damage the
				environment, human health, property, or resources.
								(6)Review of
				alternative ballast water management methods
							(A)Requirement to
				reviewThe Secretary shall periodically review the effectiveness,
				cost, safety, and availability of—
								(i)alternative
				ballast water management methods evaluated or demonstrated under the programs
				established under section 1104; and
								(ii)other alternative
				ballast water management methods submitted to the Secretary that have been
				demonstrated onboard vessels and for which there has been a scientific peer
				review, as determined by the Secretary, of the results of the
				demonstration.
								(B)DeadlinesThe
				Secretary shall—
								(i)complete an
				initial review of alternative ballast water management methods under
				subparagraph (A) within 24 months after the date of the enactment of the
				Ballast Water Management Act of 2007; and
								(ii)carry out
				subsequent reviews of alternative ballast water management methods under
				subparagraph (A) no later than 24 months after the date that the previous
				review was completed.
								(7)Determination of
				available ballast water management methods
							(A)In
				generalUpon completion of each review under paragraph (6), the
				Secretary shall determine whether one or more alternative ballast water
				management methods are available to achieve the national ballast water
				discharge standards established under this subsection consistent with the
				implementation schedule set forth in paragraph (3)(B). In making such
				determination, the Secretary shall consider whether the methods are—
								(i)cost-effective;
								(ii)environmentally
				sound;
								(iii)operationally
				practical;
								(iv)able to be
				retrofitted on existing vessels or incorporated on new vessels (or
				both);
								(v)safe for the vessel
				and crew;
								(vi)accessible to
				monitoring; and
								(vii)economically
				achievable.
								(B)Distinction
				among vesselsIn making a determination under this paragraph, the
				Secretary may distinguish among age or ballast water capacity of vessels to
				which the determination applies.
							(C)Delay in
				scheduled applicationIf the Secretary determines under
				subparagraph (A) that compliance with the standards set forth under this
				subsection in accordance with the implementation schedule set forth in
				paragraph (3)(B) is not feasible for any class of vessels, the Secretary
				shall—
								(i)delay the date on
				which such standards apply to that class of vessels for a period of not more
				than 24 months; and
								(ii)recommend action
				to ensure such compliance in accordance with the revised implementation
				schedule for that class of vessels by the date established under clause
				(ii).
								(D)Acceleration of
				scheduled applicationIf the Secretary determines, following a
				review under paragraph (6), that alternative ballast water management methods
				are available for a class of vessels to achieve the national ballast water
				discharge standards established under this subsection before the dates
				established in the implementation schedule set forth in paragraph (3)(B), the
				Secretary may, for such class of vessels, accelerate the implementation of
				ballast water management regulations under this subsection. If the Secretary
				accelerates the implementation schedule under this subparagraph, the Secretary
				shall provide notice in the Federal Register not less than 24 months before the
				date on which such accelerated implementation schedule goes into effect.
							(8)Review of
				standardsThe Secretary shall from time to time review and may,
				if appropriate, revise standards established under this subsection following
				notice and the opportunity for submission of comments.
						(9)Existing
				equipmentAny covered vessel that has installed an alternative
				ballast water management method onboard that meets standards established under
				this section, as in effect at the time of such installation, shall not be
				subject to any different ballast water management standard under this
				subsection until the earlier of—
							(A)the end of the
				useful life of the vessel; or
							(B)the end of the
				useful life of the installed alternative ballast water management method
				equipment.
							(10)Content of
				regulationsRegulations promulgated under this section
				shall—
							(A)require covered
				vessels to carry out management practices that the Secretary determines to be
				necessary to reduce the probability of unintentional nonindigenous species
				transfer resulting from vessel operations other than ballast water
				discharge;
							(B)provide for
				appropriate means, as determined by the Secretary, for determining compliance
				with any standard established under this subsection;
							(C)in order to enable
				the Secretary to determine compliance with the regulations, provide for the
				keeping of records that shall be submitted to the Secretary, as prescribed by
				the regulations, and that shall be maintained on board each vessel and made
				available for inspection, upon request of the Secretary and in a manner
				consistent with subsections (c) and (d) of this section, including any
				information that the Secretary considers necessary to assess the rate of
				effective compliance with the regulations;
							(D)provide for
				sampling procedures to monitor compliance with the regulations;
							(E)take into
				consideration—
								(i)vessel age;
				and
								(ii)vessel ballast
				water capacity; and
								(F)be based on the
				best scientific information, as determined by the Secretary.
							(11)DefinitionFor
				purposes of this subsection, the term covered vessel means any
				vessel to which standards established under this subsection apply under
				paragraph (3).
						(c)Vessel ballast
				water management plan
						(1)In
				generalThe operator of a vessel that is equipped with ballast
				water tanks and that enters the waters of the United States after operating
				beyond the exclusive economic zone shall conduct all ballast water management
				operations of that vessel in accordance with a ballast water management plan
				designed to minimize the discharge of aquatic nuisance species that—
							(A)meets the
				requirements prescribed by the Secretary by regulation; and
							(B)is approved by the
				Secretary.
							(2)Approval
				criteria
							(A)In
				generalThe Secretary may not approve a ballast water management
				plan unless the Secretary determines that the plan—
								(i)describes in
				detail the actions to be taken to implement the ballast water management
				requirements established under this section;
								(ii)describes in
				detail the procedures to be used for disposal of sediment at sea and on shore
				in accordance with the requirements of this section;
								(iii)describes in
				detail safety procedures for the vessel and crew associated with ballast water
				management;
								(iv)designates the
				officer on board the vessel in charge of ensuring that the plan is properly
				implemented;
								(v)contains the
				reporting requirements for vessels established under this section and a copy of
				each form necessary to meet those requirements; and
								(vi)meets all other
				requirements prescribed by the Secretary.
								(B)Foreign
				vesselsThe Secretary may approve a ballast water management plan
				for a foreign vessel (as defined in section 110(12) of title 46, United States
				Code) on the basis of a certificate of compliance with the criteria described
				in subparagraph (A) issued by the vessel’s country of registration in
				accordance with regulations promulgated by the Secretary.
							(3)Copy of plan on
				board vesselA copy of the vessel ballast water management plan
				shall—
							(A)be maintained on
				board at all times; and
							(B)be made readily
				available for inspection, upon request by the Secretary.
							(d)Vessel ballast
				water record book
						(1)In
				generalThe operator of a vessel that is equipped with ballast
				water tanks and that enters the waters of the United States after operating
				beyond the exclusive economic zone shall maintain a ballast water record book
				in English on board the vessel in which—
							(A)each operation
				involving ballast water or sediment discharge is fully recorded without delay,
				in accordance with regulations promulgated by the Secretary;
							(B)each such
				operation is described in detail, including the location and circumstances of,
				and the reason for, the operation; and
							(C)the exact nature
				and circumstances of any situation under which any operation was conducted
				under an exception set forth in subsection (k) is described.
							(2)AvailabilityThe
				ballast water record book—
							(A)shall be made
				readily available for inspection, upon request by the Secretary; and
							(B)notwithstanding
				paragraph (1), may be kept on the towing vessel in the case of an unmanned
				vessel under tow.
							(3)Retention
				periodThe ballast water record book shall be retained—
							(A)on board the
				vessel for a period of 2 years after the date on which the last entry in the
				book is made; and
							(B)under the control
				of the vessel’s owner for an additional period of 3 years.
							(4)RegulationsThe
				Secretary shall issue regulations to carry out this subsection that shall
				require, at a minimum, that—
							(A)each entry in the
				ballast water record book be signed and dated by the officer in charge of the
				ballast water operation recorded;
							(B)each completed
				page in the ballast water record book be signed and dated by the master of the
				vessel; and
							(C)the owner or
				operator of the vessel transmit such information to the Secretary regarding the
				ballast operations of the vessel as the Secretary may require.
							(5)Alternative
				means of recordkeepingThe Secretary shall provide by regulation
				for alternative methods of recordkeeping, including electronic recordkeeping,
				to comply with the requirements of this subsection.
						(e)Sediment
				management
						(1)In
				generalThe operator of a vessel that is equipped with ballast
				water tanks and that enters the waters of the United States after operating
				beyond the exclusive economic zone may not remove or dispose of sediment from
				spaces designed to carry ballast water except—
							(A)in accordance with
				this subsection and the ballast water management plan required under subsection
				(c); and
							(B)more than 200
				nautical miles from the nearest point of land or into a reception facility that
				meets the requirements of paragraph (3).
							(2)Design
				requirements
							(A)New
				vesselsAfter December 31, 2008, it shall be unlawful to
				construct a vessel in the United States that is equipped with ballast water
				tanks unless that vessel is designed and constructed, in accordance with
				regulations prescribed under subparagraph (C), in a manner that—
								(i)minimizes the
				uptake and entrapment of sediment in such tanks;
								(ii)facilitates
				removal of sediment from such tanks; and
								(iii)provides for safe
				access for sediment removal and sampling.
								(B)Existing
				vesselsEvery vessel that is equipped with ballast water tanks
				and that enters the waters of the United States after operating beyond the
				exclusive economic zone that was constructed before January 1, 2009, shall be
				modified before January 1, 2009, to the extent determined by the Secretary to
				be practicable and in accordance with regulations under subparagraph (C), to
				achieve the objectives described in clauses (i), (ii), and (iii) of
				subparagraph (A).
							(C)RegulationsThe
				Secretary shall promulgate regulations establishing design and construction
				standards to achieve the objectives of subparagraph (A) and providing guidance
				for modifications under subparagraph (B). The Secretary shall incorporate the
				standards and guidance in the regulations governing the ballast water
				management plan.
							(3)Sediment
				reception facilities
							(A)StandardsThe
				Secretary, in consultation with the Administrator of the Environmental
				Protection Agency, shall promulgate regulations governing facilities for the
				reception of vessel sediment from ballast water tanks, that provide for the
				disposal of such sediment in a way that does not impair or damage the
				environment, human health, or property or resources of the disposal
				area.
							(B)DesignationThe
				Secretary, in consultation with the Administrator of the Environmental
				Protection Agency, shall designate facilities for the reception of vessel
				sediment that meet the requirements of the regulations promulgated under
				subparagraph (A) at ports and terminals where ballast water tanks are cleaned
				or repaired.
							(f)Sanctions
						(1)Civil
				penaltiesAny person who violates a regulation promulgated under
				this section shall be liable for a civil penalty in an amount not to exceed
				$25,000. Each day of a continuing violation constitutes a separate violation. A
				vessel operated in violation of the regulations is liable in rem for any civil
				penalty assessed under this subsection for that violation.
						(2)Criminal
				penaltiesAny person who knowingly violates the regulations
				promulgated under this section is guilty of a class C felony.
						(3)Refusal or
				revocation of clearanceExcept as provided in subsection (g),
				upon request of the Secretary, the Secretary of the Treasury shall withhold or
				revoke the clearance of a vessel required by section 60105 of title 46, United
				States Code, if the owner or operator of that vessel is in violation of the
				regulations issued under this section.
						(4)Exception to
				sanctionsThis subsection does not apply to a failure to exchange
				ballast water if—
							(A)the master of a
				vessel, acting in good faith, decides that the exchange of ballast water will
				threaten the safety or stability of the vessel, its crew, or its passengers;
				and
							(B)the recordkeeping
				and reporting requirements of this chapter are complied with.
							(g)Detention of
				vessels
						(1)In
				generalIf any owner, agent, master, officer, or person in charge
				of a vessel is liable for a penalty under this subsection, or if reasonable
				cause exists to believe that the owner, agent, master, officer, or person in
				charge may be subject to a penalty under this subsection, the Secretary may,
				with respect to such vessel, refuse or revoke any clearance required by section
				60105 of title 46, United States Code.
						(2)Clearance upon
				filing of bond or other suretyThe Secretary may require the
				filing of a bond or other surety as a condition of granting clearance refused
				or revoked under this
				subsection.
						.
			(b)Conforming
			 Amendments
				(1)Section 1101(i)
			 (16 U.S.C. 4711(i)) is amended by striking guidelines issued
			 and.
				(2)Section 1101(k) (16 U.S.C. 4711(k)) is
			 amended—
					(A)in paragraph
			 (1)—
						(i)by
			 striking (1) Master
			 discretion.—; and
						(ii)by
			 inserting required under this section after ballast water
			 exchange; and
						(B)by striking
			 paragraphs (2) and (3).
					5.National Ballast
			 Water Management informationSection 1102 (16 U.S.C. 4712) is amended—
			(1)by adding at the
			 end the following:
				
					(g)Alternative ship
				pathway survey
						(1)In
				generalThe Secretary, in consultation with the Under Secretary,
				shall examine potential ship pathways, other than the release of ballast water,
				by which aquatic nuisance species may be introduced into the waters of the
				United States.
						(2)ReportNot
				later than 18 months after the date of enactment of the Ballast Water
				Management Act of 2007, the Secretary shall submit to the Committee on
				Transportation and Infrastructure of the House of Representatives and the
				Committee on Commerce, Science, and Transportation of the Senate a report on
				the results of the survey under this subsection.
						(h)Ballast water
				surveys
						(1)In
				generalThe Secretary, in consultation with the Under Secretary,
				shall conduct the following ballast water surveys:
							(A)A survey of the
				number of living organisms in untreated ballast water of a representative
				number of vessels, as determined by the Secretary.
							(B)A survey of the
				number of living organisms in the ballast water of a representative number of
				vessels, as determined by the Secretary, that has been exchanged on the high
				seas.
							(C)Surveys of the
				number of living organisms in the ballast water of vessels that have installed
				alternative ballast water management methods under the evaluation program
				established under section 1104.
							(2)ReportsThe Secretary shall submit to the Committee
				on Transportation and Infrastructure of the House of Representatives and the
				Committee on Commerce, Science, and Transportation of the Senate—
							(A)a report on the
				results of the surveys under subparagraphs (A) and (B) of paragraph (1) by not
				later than 18 months after the date of the enactment of the Ballast Water
				Management Act of 2007; and
							(B)a report on the
				results of the surveys required under subparagraph (C) of paragraph (1) upon
				completion of each demonstration
				concerned.
							;
			(2)in subsection (b)(1)(B)(ii) by striking
			 “guidelines issued and”;
			(3)in
			 subsection (b)(2)(B)(ii) by striking voluntary guidelines issued,
			 and;
			(4)in subsection
			 (c)(1) by striking section 1101(b) and inserting section
			 1101(a); and
			(5)in
			 subsection (f)(1)(B) by striking guidelines issued pursuant to section
			 1101(c) and inserting regulations issued pursuant to section
			 1101.
			6.Ballast water
			 management evaluation and demonstration programSection 1104 (16 U.S.C. 4714) is
			 amended—
			(1)by striking the
			 section heading and inserting the following:
				
					1104.Alternative
				Ballast Water Management Method Evaluation and Demonstration
				Programs
					;
			(2)by striking
			 subsection (a);
			(3)by redesignating
			 subsection (b) as subsection (a);
			(4)by redesignating
			 subsection (c) as subsection (d);
			(5)in subsection (a),
			 as so redesignated—
				(A)by striking so
			 much as precedes paragraph (2) and inserting the following:
					
						(a)Shipboard
				Technology Evaluation Program
							(1)In
				generalThe Secretary shall
				establish a Shipboard Technology Evaluation Program to evaluate alternative
				ballast water management methods aboard vessels to prevent aquatic nuisance
				species from being introduced into and spread through discharges of ballast
				water in waters of the United States.
							;
				and
				(B)in paragraph (2) by striking of the
			 technologies and practices used in the demonstration program and
			 inserting of alternative ballast water management methods used in the
			 program;
				(6)in subsection
			 (a)(3), as so redesignated, by striking technologies and
			 practices and all that follows through shall— and
			 inserting alternative ballast water management methods on vessels under
			 this subsection, the Secretary shall—;
			(7)in subsection
			 (a)(3)(A), as so redesignated, by striking clause (i) and redesignating clauses
			 (ii) and (iii) in order as clauses (i) and (ii);
			(8)by
			 amending subsection (a)(3)(A)(i), as so redesignated, to read as
			 follows:
				
					(i)have ballast water
				systems conducive to testing aboard the vessel;
				and
					;
			(9)by amending
			 subsection (a)(3)(C), as so redesignated, to read as follows:
				
					(C)seek to use a
				variety of vessel
				types.
					;
			(10)by amending
			 subsection (a)(4), as so redesignated, to read as follows:
				
					(4)Selection of
				alternative ballast water management methodsIn order for an
				alternative ballast water management method to be eligible to be installed on
				vessels for evaluation under this section, such method must be, at a
				minimum—
						(A)determined by the
				Secretary to have the demonstrated potential to reduce the number of organisms
				greater than or equal to 50 microns in minimum dimension in discharged ballast
				water to fewer than 10 living organisms per cubic meter of water;
						(B)cost-effective;
						(C)environmentally
				sound;
						(D)operationally
				practical;
						(E)able to be
				retrofitted on existing vessels or incorporated in new vessel design (or
				both);
						(F)safe for a vessel
				and crew; and
						(G)accessible to
				monitoring.
						;
			(11)in subsection
			 (a), as so redesignated, by adding at the end the following:
				
					(6)Exemption from
				regulationsAny vessel that participates in the program under
				this subsection shall be exempt from ballast water exchange requirements or
				applicable ballast water discharge standards under section 1101 during—
						(A)the period during
				which the vessel actively participates in and successfully meets the
				requirements of the program, as determined by the Secretary; and
						(B)the period of the
				useful life of the vessel or the useful life of the installed alternative
				ballast water management method, whichever is shorter,
						if the
				installed alternative ballast water management method continues to operate
				satisfactorily, as determined by the Secretary, and the technology and
				procedures comprising the method have no significant adverse effect on the
				environment or risk to the vessel or human health.(7)Authority of
				Secretary to review and revise criteriaThe Secretary may review
				and revise the criteria described in paragraph (4)(A) to require alternative
				ballast water management methods to meet a more stringent ballast water
				discharge standard, including standards promulgated under section 1101(b)(2),
				before being eligible for installation aboard vessels under the
				program.
					;
				
			(12)by inserting
			 after subsection (a), as so redesignated, the following:
				
					(b)Shipboard
				Technology Demonstration Program
						(1)In
				generalThe Under Secretary, with the concurrence of and in
				cooperation with the Secretary, shall conduct a program to demonstrate
				alternative ballast water management methods evaluated aboard vessels under
				subsection (a) to prevent aquatic nuisance species from being introduced into
				and spread through ballast water in waters of the United States.
						(2)LocationThe
				installation and construction of alternative ballast water management methods
				used in the demonstration program under this subsection shall be performed in
				the United States.
						(3)Vessel
				EligibilityVessels eligible to participate in the demonstration
				program under this subsection shall consist only of vessels that have been
				accepted into and are actively participating in the Shipboard Technology
				Evaluation Program under subsection (a).
						(4)Grants
							(A)In
				generalThe Under Secretary shall establish a grant program to
				provide funding for acquiring, installing, and operating alternative ballast
				water management methods aboard vessels participating in the program under this
				subsection.
							(B)Matching
				requirementsThe amount of Federal funds used for any
				demonstration project under this subsection—
								(i)shall not exceed
				$1,000,000; and
								(ii)shall not exceed
				50 percent of the total cost of such project.
								(c)Alternative ship
				pathway program
						(1)In
				generalThe Under Secretary,
				with the concurrence of and in cooperation with the Secretary, shall conduct a
				program to demonstrate and verify technologies and practices to monitor and
				control the introduction of aquatic invasive species by ship pathways other
				than the release of ballast water.
						(2)Selection of
				methodsThe Under Secretary may not select technologies and
				practices for demonstration or verification under paragraph (1) unless such
				technologies and practices, in the determination of the Under Secretary, in
				consultation with the Secretary, meet the criteria outlined in subparagraphs
				(B) through (G) of subsection (a)(4).
						(3)LocationThe
				installation and construction of technologies and practices for demonstration
				and verification under this subsection shall be performed in the United
				States.
						;
				and
			(13)in subsection (d), as so redesignated, by
			 striking Secretary of the Interior each place it appears and
			 inserting Secretary, in consultation with the Under
			 Secretary,.
			7.Program to
			 support the setting and implementation of standardsSubtitle B of title I (16 U.S.C. 4711) is
			 amended by adding at the end the following:
			
				1105.Program to
				support the setting and implementation of standards
					(a)In
				generalThe Secretary, in coordination with the Under Secretary,
				the Task Force, and other appropriate Federal agencies, shall carry out a
				coordinated program to support the promulgation and implementation of standards
				under section 1101 to prevent the introduction and spread of aquatic invasive
				species by vessels.
					(b)Program
				componentsThe program under this section shall, at a
				minimum—
						(1)characterize
				physical, chemical, and biological conditions at ballast water discharge
				locations in waters of the United States, to inform the design and
				implementation of vessel vector control technologies and practices;
						(2)develop testing
				protocols for determining the effectiveness of vessel vector monitoring and
				control technologies and practices;
						(3)demonstrate
				methods for mitigating the spread of invasive species by coastal voyages,
				including exploring the effectiveness of alternative exchange zones in the near
				coastal areas and other methods proposed to reduce transfers of
				organisms;
						(4)verify the
				practical effectiveness of any process for approving a type of alternative
				ballast water management method as meeting standards established under section
				1101, to ensure that the process produces repeatable and accurate assessments
				of treatment effectiveness; and
						(5)evaluate the
				effectiveness and residual risk and environmental impacts associated with any
				standard established with respect to ship
				pathways.
						.
		8.Authorization of
			 appropriationsSubsection
			 1301(a) (16 U.S.C. 4741(a)) is amended—
			(1)in the matter
			 preceding paragraph (1) by striking develop and; and
			(2)by striking
			 paragraphs (1) through (5) and inserting the following:
				
					(1)$4,660,000 to the
				Secretary for each of the fiscal years 2008 through 2013 to carry out section
				1101;
					(2)$500,000 to the Secretary for each of
				fiscal years 2008 through 2013 to carry out section 1102(f);
					(3)$6,000,000 to the
				Under Secretary for each of fiscal years 2008 through 2013 to carry out
				paragraph (4) of section 1104(b);
					(4)$1,500,000 to the
				Under Secretary for each of fiscal years 2008 through 2013 to carry out section
				1104(c); and
					(5)for each of fiscal
				years 2008 through 2013 to carry out section 1105—
						(A)$1,500,000 to the
				Secretary; and
						(B)$1,500,000 to the
				Under
				Secretary.
						.
			
